Citation Nr: 1413220	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to June 1971, with service in Vietnam from May 1970 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran's claim was for the specific diagnosis of post-traumatic stress disorder (PTSD), in accordance with Clemons v. Shinseki, 23 Vet. App. 12 (2009) it has been developed, and will be addressed by the Board, as a claim of service connection for a psychiatric disability, however diagnosed.

[Subsequent to the RO's most recent adjudication, the Veteran submitted additional evidence without a waiver of RO initial consideration.  As this matter is being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the issue on appeal.  See 38 C.F.R. § 3.159 (2013).

In a statement submitted in May 2009 the Veteran reported three stressor events that he alleges resulted in his developing PTSD.  A March 2010 memorandum by the Joint Services Records Research Center indicates that one of the stressors (involving a mortar attack) has been verified; therefore, it was not necessary to verify the other two stressors alleged (however, it was noted that the events reported by the Veteran, were consistent with the circumstances, conditions, and hardships of his service).

The Veteran has received mental health treatment at the Hartford Vet Center since January 2009.  In an October 2009 summary, a licensed clinical social worker noted a strong startle response and hypervigilance.  She also noted a strong component of survivors' guilt, which has consistently influenced the Veteran's thoughts, feelings, and behaviors since his service in Vietnam.  It was noted that the Veteran had trouble sleeping and was bothered by repetitive dreams that had elements of his Vietnam experience.  She noted that the Veteran was sensitive to certain smells (including gunpowder), helicopters, injuries of loved ones, and spoken Vietnamese.  The social worker concluded that the Veteran meets the criteria for PTSD.

A November 2009 VA treatment record notes that the Veteran presented with classic symptoms of PTSD.  However, on April 2010 VA PTSD examination of the Veteran, the examiner ruled out a diagnosis of PTSD.  The VA examiner noted that the Veteran endorsed all but one symptom for PTSD.  When asked about criteria for major depressive disorder, anxiety disorder, and panic disorder, the Veteran endorsed all symptoms except for suicidal ideation and derealization.   The examiner concluded that a psychiatric diagnosis could not be determined due to the Veteran's possible over-reporting: the Veteran's "self-report of symptoms is likely an amplification of what symptoms he is actually experiencing."

The Veteran has received VA treatment for PTSD from October 2010 through at least June 2011.

Neither the October 2009 social worker's summary nor the April 2010 VA examination report has adequately addressed the etiology of the Veteran's other psychiatric diagnoses shown in the record.

In light of the conflicting medical evidence outlined above (and the deficiencies in the evidence noted), the Board finds that another VA psychiatric evaluation is needed to address the medical questions presented.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to identify (and provide authorizations for VA to secure records of) the providers of any (and all) private evaluations and/or treatment he has received for psychiatric complaints.  The RO should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability.

3.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (one who has not previously examined him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note that at least 1 stressor event alleged by the Veteran (surviving a mortar attack) has been corroborated and that the other two stressors are considered to be consistent with the circumstances, conditions, and/or hardships of such service.  Following an examination of the Veteran and review of the record the examiner should:

(a)  Identify (by diagnosis) each psychiatric disability entity found.  Is it at least as likely as not (a 50% or better probability) that the Veteran has PTSD (in accordance with DSM-IV) related to a stressor event in service?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  
(b) Regarding any (and each) psychiatric disability diagnosed other than PTSD, the examiner should further opine such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  

The examiner must explain the rationale for all opinions/conclusions.  In particular, if it is determined that the Veteran does not have a diagnosis of PTSD the examiner must explain why the Veteran is receiving VA treatment for PTSD when he does not have such diagnosis. 

4.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

